United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3533
                                     ___________

JacQaus L. Martin,                     *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Sergeant Larry Clapper; Sergeant John *
Leduc; Officer W. H. Kevin Stoner,     *     [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                           Submitted: January 6, 2000
                               Filed: January 25, 2000
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       JacQaus L. Martin, a Nebraska inmate, appeals the judgment of the district
court1 entered upon a jury verdict in favor of defendant prison officials in his 42 U.S.C.
§ 1983 action. Martin argues that the district court erred in not including a defense
witness&s “testimony” in the jury instructions; not “allowing” the doctor and nurse who
actually treated him to testify; admitting “tainted” testimony of defendants& medical
witnesses; and excluding evidence he offered at trial. We conclude that Martin&s

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
arguments are meritless: it is unnecessary to include witness testimony in jury
instructions, Martin does not assert that he called or attempted to call his treating
doctor and nurse as witnesses, Martin&s allegations of “tainted” testimony are vague
and speculative, and he does not set forth what additional evidence he sought to
introduce. Accordingly, we affirm. See 8th Cir. R. 47B. We deny Martin&s pending
motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-